FRICK, J.
I concur. Under our statute the court was powerless to enter a default judgment upon, an unverified complaint. A defendant, therefore, has the right to assume that unless he appears the court is powerless to enter a judgment against him upon the unverified complaint as filed. Our statute (C. *598L. 1907, Section. 2964) provides that if an amendment to a complaint, or if an amended complaint be filed, it must be served upon.the defendant, and that he then has ten days after service, or such longer time as the court may grant him, to answer the amended complaint, or the amendment thereto as filed. As pointed out by the Chief Justice, the judgment roll in this case disclosed all of those defects, and hence it is not a case where presumptions of regularity prevail. The judgment in question, therefore, constituted no lien, and the District Court erred in so holding.